 L. B FOSTER COMPANY401L.B. Foster CompanyandJohn W.Eakes and RoyLeeSparks.Cases10-CA-8830-1and10-CA-8830-2September 28, 1971DECISION AND ORDERBY MEMBERSFANNING, JLNKINS, ANDKENNLDYTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALBA B. MARTIN, Trial Examiner: This case was heard inBirmingham, Alabama, on April 20, 1971, pursuant to acharge duly filed and served,' and a complaint issued onMarch 10, 1971. The issue litigated was whether Respon-dent violated Section 8(a)(3) and (1) of the Act2 on January21 and 22, 1971. At the close of the hearing the GeneralCounsel made a short oral summation. After the hearingRespondent filed a brief which has been duly considered.Upon the entire record in the case and my observation ofthe witnesses, I hereby make the following:FINDINGS AND CONCLUSIONSOn August 6, 1971, Trial Examiner Alba B. Martinissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices alleged inthe complaint and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter, Respondent filed exceptions and a sup-porting briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in this proceeding, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner. iORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondent L. B. Foster Company, Birmingham,Alabama, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order.ITheRespondenthas excepted to certain credibility findings made bythe Trial Examiner It is the Board's established policy not to overrule aTrialExaminer's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrectStandard Dry Wall Products, Inc,91 NLRB 544,enfd 188 F 2d 362 (C A 3) We have carefully examined the record andfind no basis for reversing his findings1.THE BUSINESS OF THE RESPONDENTL.B Foster Company, Respondent herein, sometimesreferred to as Foster and the Company, is a Pennsylvaniacorporation which has an office and place of business inPawnee, Alabama, its sole facility involved herein, where itisengaged in the storing, fabrication, and sale of steelpiping. During the calendar year prior to the issuance of thecomplaint, a representative period, Respondent sold andshipped finished products valued in excess of $50,000 fromits Pawnee facility directly to customers located outside theState of Alabama.II.THE LABOR ORGANIZATION INVOLVEDTeamsters Local Union 612, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, herein called the Union, is a labororganization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Discharges, the Promise, and the ThreatsAt Respondent's Pawnee facility, hereinafter referred toas the yard, Respondent had only its general foreman, JerryPlyler, and two employees, John Wayne Eakes and RoySparks. Eakes had worked at the yard from almost theopening of the yard in March 1970. Sparks had workedthere since April 1970. Plyler discharged both employeessimultaneously on January 22, 1971.Eakes had contacted the Union in early January 1971,3and both employees had signed cards for the Union onJanuary 14. At 8:53 a.m. on January 21 the Union sentRespondent a telegram reading as follows:Please be advised that Roy Sparks and John Eakes haverequested that Teamsters Local 612 be their bargainingagent.We would like for you to give these people theconsideration guaranteed under the National LaborRelations Act.According to the credited testimony of the Union'ssecretary-treasurer,Gunning, a credible witness, he calledFakes, an individual, filed the charge in Case 10-CA-8830-1 onJanuary 27, 1971 Sparks, an individual, filed the charge in Case10-CA-8830-2 on January 27, 19712"The Act" refers to the National Labor Relations Act, as amended, 29U.S C Sec 151, et seq3All events herein occurred in 1971.193 NLRB No. 68 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDPlyler about 10 a.m. on January 21, told him that Eakes andSparks had signed up with the Union, and requestedrecognitionof the Union. Plyler replied that he didn'tbelieve it, and that "besides, you can't do this, this is anonunioncompany."4 Gunning replied that he would"pursue the matter through the process of the NLRB."Shortly before lunchtime that day, January 21, whenEakes and Sparks went into the yard office, a trailer, towash up, Plyler referred to the fact that someone from theyard had contacted a laborunion,and added words to theeffect that when you mess with a union you are messing upat Foster, that when they started talking union around therethey were talking trouble. This, according to the creditedtestimony of Eakes and Sparks, who by their demeanor aswitnesses impressed me as credible witnesses.Just after the two employees returned from lunch thatnoon, January 21, Plyler read the substance of the abovetelegram to them, and added, according to the creditedtestimony of Eakes and Sparks, that they could join theUnion if they wanted to but that they couldn't belong to theUnion and work for Foster. Eakes said that they had signedcards for the Teamsters. Plyler told them they couldcontinue working for Foster if they dropped or voided thecards, but that otherwise the next day would be their lastday with the CompanyPlyler testified that after reading the telegram he toldEakes that the next day would be his last, that it was notbecause he joined the Union, but that "tomorrow you arebeing fired for being insubordinate." Plyler testified alsothat although at that time he was not familiar with theprotections of the Act, "I was aware since I was 15 years oldthat you can't come out and tell a man he's fired for joininga union."During coffee break time that afternoon, Thursday,January 21, according to the credited testimony of Eakes,Plyler came up to the two employees and asked them if theywere going to drop the union cards. After he asked Eakesseveral times,the latter replied that he was not dropping hiscard. Sparks replied that he could not drop his. Plyler thenrepeated his earlier statement that if they didn't drop them,the next day would be their last with the Company.Just after the two employees clocked out about 5 o'clockthat afternoon, Plyler called Sparks back into the officeand, according to Sparks' credited testimony, talked to himfurther about withdrawing from the Union. He told him hewould get a raise if he withdrew, and that he had until thenext morning,Friday, to decide whether to withdraw, quit,or get fired. Plyler told Sparks that Eakes was definitelyfinished, that if Sparks wanted to act like Eakes, Plylerthought it was a mistake.Plyler's testimony concerning Sparks was that Sparks hadnot given him much trouble and was a satisfactoryemployee except for Eakes' influence upon him. Sparks andEakes were brothers-in-law and Sparks rode to and fromwork with Eakes. Plyler testified he was willing to keepSparks as an employee once Eakes was gone. Sometime onJanuary 21 Plyler wrote and signed a memorandumconcerning Sparks for the company payroll clerk, datedJanuary 21, and reading as follows:4Plyler testified that the Company's southeastern district is nonunionThis district is comprised of the Company's facilities in Georgia,Alabama,Roy has been told that he has been fired as of 1/22/71,after conversation with Roy he was told he could stillwork if he wanted to, he told me that he did not want it(hisjob) back.At the beginning of the following workday, Friday,January 22, Plyler had papers for the two employeesto sign,stating that they had quit their jobs. Eakes and Sparksrefused to sign. Sometime that morning the Umon'ssecretary-treasurer,Gunning, telephoned Plyler, told himhe understood the latter was going to terminate Eakes andSparks at the end of that day, and asked him why. Plylersaid it was because of their "insubordination in the past."Just before quitting time that afternoon, Plyler dis-chargedEakes and Sparks, giving as the reason"insubordination."According to the uncontradicted andcredited testimony of the two employees, Sparks askedwhat "insubordination"meant,and Plyler replied, goingbehind his backand signingup with the Union.On January 22, Plyler wrote on the above-quotedmemorandum relating to Sparks:Note: Roy was asked today (Friday-22) if he wanted tostay with the Company.He said no.On January 22 also, Plyler signed forms for the payrolldepartment giving as the reason for the discharge of Eakes,"Insubordinate, constant gripe about work and pay"; andstating, "Wayne was explained to that the reason for histerminationwas for insobination[sic]and constantreprimand." On that day Plyler signed a form for thepayroll department concerning Sparks' discharge, stating,"Roy was explained to that the reason for his terminationwas for insobination [sic] and constant reprimanded [sic]."Respondent's basic defense to the discharges was that thetwo employees were unsatisfactory workers, that Plyler putup with them as long as he could, and that he decided to getrid of them prior to his knowledge of their affiliation withtheUnion. The credible evidence does not sustain thisdefense.During his 10 or 1I months with the Company Eakesreceivedsix raisesin pay (two of which were cost-of-livingraises) and during his 9 or 10 months Sparks received fourraises in pay; wage records which in my judgment showthem to have been better workers than Plyler allowed in histestimony.On January 6, 1971, 12 workdays before his discharge,Eakes advised Plyler that he was quitting and giving aweek's notice because he was not making enough money.The following morning Eakes advised Plyler that he hadchanged his mind, that he wanted to stay. Plyler let him stayalthough Plyler was already in contact with a possiblereplacement. If Eakes had approached being as bad anemployee as Plyler pictured him to be in his testimony, it isinconceivable that he would have let him continue to workon this occasion. Plyler wrote on a memorandum for thecompany records: "Wayne has told me he does not want toquit.Was told he could keep his job as long as he did hiswork." There was no credible evidence that Eakes did notdo his work during the 11 remaining days before hisdischarge.Even after he had discharged Sparks on January 21,Florida, and Tennessee L. B. FOSTER COMPANY403Plyler was ready to keep him as an employee, once Eakeswas gone.Itisinconceivable to me that under thesecircumstances Sparks was an unsatisfactory worker.The recordcontainssome memoranda concerning thetwo employees which Plyler wrote and put in theirpersonnel files.He did not tell the employees he was doingthis.These, plus testimony, showed that Eakes' allegedinsubordination, as Plyler allegedly saw it, was his failurealways to wear his hard (safety) hat, and his complaintsabout not getting enough pay to be able to take care of hisfamily. Sparks' alleged insubordination was that he was aslow worker and did not always wear the required safetygoggles.Also, on November 30, 1970, when Plyler was outof town, the two employees had punched out an hour early,at 4 p.m., without Plyler's approval.As has beenseenabove, in his forms for the payrolldepartment after the discharges, Plyler referred not only toinsubordination but also to constant reprimands to theemployees. The record did not justify the conclusion thatthe employees were being constantly reprimanded. Theonly conclusion borne out by the record was that hereminded them from time to time to wear their safetyequipment; but he never told them they were receivingwritten reprimands, never showed them a written repri-mand,and never threatened them with loss of their jobs forany reason.Evidence that Plyler was thinking of replacing one orboth of his employees earlier during the week of thedischarges was his request at that time of a neighboringemployer if he knew where Plyler could findsome men.Plyler began looking for a replacement for Eakesearlierthat week because shortly before that the latter allegedlycomplained about the coldness of the weather in which theywere doingsomeoutsidework,5 which Plyler allegedlydeemed to be insubordinate. Eakes credibly deniedcomplaining.But in factPlyler did not hire any replace-ment untilJanuary 23, the day after the discharges, and therecord did not support the conclusion that Plyler wouldhave hired the replacement at that time if the vacancy hadnot alreadyarisen.Any such conclusion would have to bebased on Plyler's testimony concerning his intentions,which testimony I do not find credible. By his testimonygenerally and by his demeanoras a witnessPlyler did notimpressme as a crediblewitness.Also, weighty evidence, inmy view, that Plyler would not necessarily have hired thereplacementthe day after Eakes' discharge if the vacancyhad not existed is the fact that he had never, prior to theUnion, warned or threatened either employee that theywereabout to be discharged.Conclusions:Plyler was not fully satisfied with the workof the two employees, but never prior to the Union did heeverindicate to them an intent to discharge them, and whenhe did make such threat on January 21, 1971, it was in thecontextof their union affiliation which he likened unto"messing upwith Foster" and "talking trouble." Afterreading theUnion's telegramto them that day, Plyler toldthem they could not belongto a unionand work for Fosterand threatened discharge the next dayunlessthey withdrewfrom the Union. He tried with a promise of a raise to induceSparks to leave the Union and stay with the Company. OnJanuary 22 he tried to get the employees to sign a paperstating that they were quitting, and failing that hedischarged them allegedly for "insubordination," which hedefined to them as going behind his back and signing upwith the Union. Under all the circumstances of this caseinsubordinationwas palpably a pretext and not theprecipitatingcauseof the discharges.Whatever theemployees' shortcomings and whatever Plyler's intenttowards them, the evidence shows that at least one of thereasons he discharged them on January 22, 1971, wasbecause of their union affiliation and activity. Upon thepreponderance of the credible evidence in the entire recordconsidered as a whole, I conclude that by these dischargesRespondent violated Section 8(a)(3) and (1) of the Act. Iconclude further that Plyler's threats that they were messingup with Foster and talking trouble; his threats of dischargethe following day unless they withdrew from the Union;and his promise of a raise to Sparks if Sparks would leavethe Union and remain with the Company; amounted tofurther violations by Respondent of Section 8(a)(1) of theAct.CONCLUSIONS OF LAW1.L. B. Foster Company is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.Teamsters Local Union 612, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.3.By discriminatorily discharging John Wayne Eakesand Roy Sparks on January 22, 1971, because of their unionaffiliation and activity, thereby discouraging membershipand activity in the Union, Respondent has violated and isviolating Section 8(a)(3) and (1) of the Act.4.By threatening employees that they are in troublebecause of the Union, that they could not belong to a unionand work for Foster, and by threatening discharge unlessthe employees withdrew from the Union, Respondent hasviolated and is violating Section 8(a)(1) of the Act.5.By promising an employee a raise to try to inducehim to leave the Union and stay with the Company,Respondent has violated and is violating Section 8(a)(1) ofthe Act.6.The aforesaid labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.REMEDYInorder to effectuate the policies of the Act, Irecommend the customary broad cease-and-desist orderand the affirmative relief conventionally ordered incases ofthis nature, where Respondent's unfair labor practices wereof a character which struck at the roots of employee rightssafeguarded by the Act.To remedy its discriminatory discharge of the twoemployees Respondent will be required to offer JohnWayne Eakes and Roy Sparks reinstatement to their former5On direct examination Plyler testified they were cutting pipe. Oncross-examination he testified they were spreading stone. 404DECISIONSOF NATIONALLABOR RELATIONS BOARDor substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and to payeach of them backpay (less net interim earnings) computedon a quarterly basis, plus interest at 6 percent per annum, asprescribed in F.W.Woolworth Company,90 NLRB 289(1950), andIsisPlumbing & Heating Co.,138 NLRB 716(1962), from the date of the discharge, January 22, 1971, tothe date when Respondent offers him reinstatement.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended- 6ORDER6 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and recommended Order hereinshall, as provided in Sec 102 48 of the Rules and Regulations, be adoptedby the Board and become its findings, conclusions, and order, and allobjections thereto shall be deemed waived for all purposes7 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the wordsin thenotice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "s In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, notify the Regional Director for Region10, in writing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewithRespondent,L.B.FosterCompany, of Birmingham,Alabama, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discriminatorily discharging employees because oftheir union affiliation and activity in order to discouragemembership in the Union.(b)Threatening employees that they are in troublebecause of the Union, and that they cannot belong to aunion and work for Foster.(c)Threatening discharge unless employees withdrawfrom the Union.(d) Promising employees a raise to induce them to leavethe Union and stay with the Company.2.Take the following affirmative action, which I findwill effectuate the policies of the Act:(a)Offer to John Wayne Eakes and Roy Sparksreinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rightsand privileges, and pay them backpay in the mannerprescribed in the portion of the Trial Examiner's Decisionentitled "Remedy" for any loss of earnings suffered byreason of the discrimination against them(b)Notify JohnWayne Eakes and Roy Sparks ifpresently serving in the Armed Forces of the United Statesof their right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(d) Post at its yard in Birmingham, Alabama, copies ofthe attached notice marked "Appendix." 7 Copies of saidnotice, on forms provided by the Regional Director forRegion 10 (Atlanta, Georgia), after being duly signed byRespondent's authorized representative, shall be posted byit immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps have beentaken to comply herewith.8APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all employees theserights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representativeof their own choosingTo act together for collective bargaining or otheraid or protectionTo refrain from any or all of these thingsWE WILL offer to John Wayne Eakes and Roy Sparksimmediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice totheir seniority and other rights and privileges previouslyenjoyed, in accordance with the recommendations ofthe Trial Examiner's Decision.WE WILL pay to John Wayne Eakes and Roy Sparksbackpay for any loss of pay they may have suffered as aresult of our discrimination against them, in accordancewith the recommendation of the Trial Examiner'sDecision.WE WILL notify John Wayne Eakes and Roy Sparksifpresently serving in the Armed Forces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.WE WILL NOT discharge or in any other waydiscriminate against any employee because of his unionaffiliation or activity.WE WILL NOT threaten employees that they are introuble because of the Union, and that they cannotbelong to the Union and work for Foster.WE WILL NOT threaten discharge to employees unlessthey withdraw from the Union.WE WILL NOT promise employees a raise to inducethem to leave the Union and stay with the Company.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theright to self-organization, to form labor organizations,to join or assist Teamsters Local Union 612, affiliatedwith International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, or any L. B. FOSTERCOMPANYother labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purposes ofcollective bargaining or other mutual aid or protection,or to refrain from any and all such activityAll our employees are free to become, or to refrain frombecoming, members of any labor organization.L. B. FOSTER COMPANY(Employer)DatedBy405(Representative)(Title)Thisisan official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any othermaterial.Any questionsconcerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Peachtree Building, Room 701, 730 Peachtree Street, NE.,Atlanta, Georgia 30308, Telephone 404-526-5760.